Citation Nr: 0636768	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to January 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

On his April 2004 VA Form 9 (substantive appeal), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board, i.e., a travel Board hearing.  But while 
testifying during his June 2004 hearing before RO personnel, 
he indicated that he did not want an additional hearing 
before the Board.  So he withdrew this additional hearing 
request.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
disposition of this case has been completed.

2.  The veteran served in combat in Vietnam and some of his 
alleged noise exposure occurred in that capacity; the type of 
noise exposure he alleges is consistent with the 
circumstances of that service, so it must be presumed that 
acoustic trauma occurred.

3.  Left ear hearing loss, however, was not shown in service 
or for many years thereafter, and the preponderance of the 
competent medical evidence is against a finding that the 
veteran's current left ear hearing loss is causally related 
to his military service - including to that presumed 
acoustic trauma in combat.

4.  On the other hand, right ear hearing loss was shown 
during service, and the results of current audiometric 
testing confirm the veteran now has a sufficiently severe 
sensorineural hearing loss in this ear to meet VA standards 
to be considered an actual disability, and it is just as 
likely as not the hearing loss in this ear is attributable to 
the presumed acoustic trauma in combat during service.


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Resolving all reasonable doubt in his favor, the veteran 
has right ear hearing loss as a result of an injury sustained 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, in July 2003 and February 2005 letters the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence needed to be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, VA 
treatment and examination reports, lay statements, hearing 
transcripts, and statements by his accredited representative.

The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini II, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).

With respect to the right ear, the Board is granting this 
claim.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection regarding left ear hearing loss, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  


Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this appeal on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
such as sensorineural hearing loss, becomes manifest to a 
degree of at least 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Under 38 C.F.R. § 3.385, in order to establish an auditory 
disability, the evidence must show "an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when three of these frequencies 
are 26 decibels or greater.  A disability may also be shown 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this case, the veteran contends that his exposure to 
gunfire and other explosive ordnance during combat and 
military training caused a hearing loss disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But by the same token, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).



1. Left Ear Hearing Loss

The veteran did not have a hearing loss disability in 
service, or for many years thereafter.  And while he does 
have a current left ear hearing loss disability, 
the preponderance of the competent medical evidence does not 
show it to be related to his military service - including, 
in particular, to acoustic trauma such as in the manner 
alleged.

Part of the veteran's claim is predicated on noise exposure 
during combat, and he is a Vietnam era combat veteran - as 
evidenced, in part, by his DD Form 214 confirming he received 
the Combat Infantryman Badge (CIB) and that his 
military occupational specialty (MOS) was light weapons 
infantryman.  Thus, he entitled to the application of 38 
U.S.C.A. § 1154(b) (West 2002).  See also 38 C.F.R. 
§ 3.304(d).  This statute provides the following:

The Secretary [of VA] shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, 
if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the 
fact that there is no official record of such 
incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in 
favor of the veteran.

One additional point worth also mentioning, however, section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service - but does not obviate the need for 
still having medical nexus evidence linking the current 
disability to the event presumed to have occurred while 
engaged in combat during service.  Id.

So the Board concedes the veteran was exposed to loud noise 
during his combat tour in Vietnam.  But even accepting that, 
he had normal hearing at separation in January 1973.

No left ear hearing loss was shown during service.  At the 
time of discharge, audiometric data showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
35
/
30
LEFT
0
0
0
/
0

Post-service records show the veteran was a railroad 
engineer.  A July 1980 VA examination for an unrelated 
condition indicates his hearing was normal.  
The first mention and discussion of hearing loss appears in 
complaints noted by a physician in a June 1992 VA examination 
report, so over 19 years (indeed, nearly two decades) after 
the veteran's military service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  No audiometric data is available from 
the report of that June 1992 evaluation.  Outpatient records 
from September 1980 to May 2003 show no indicia of 
hearing loss disability.  No hearing loss disability was 
mentioned at the veteran's November 1994 RO hearing, where 
numerous other physical and psychiatric maladies were 
discussed.  In summary, these records do not show any 
evidence of hearing loss for 19 years after service, at the 
very earliest, and no competent medical evidence of an actual 
hearing loss disability by the VA standards listed 
in § 3.385.



In May 2003, the veteran was accorded a private audiology 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
55
LEFT
20
25
45
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 in the left ear.  This is 
the first objective medical evidence of hearing loss in the 
left ear, and indicates a current hearing loss disability 
under 38 C.F.R. § 3.385.

In August 2003, the veteran underwent a VA audiology 
examination.  A post-service occupational history as a 
railroad engineer was discussed, and the claims file was 
reviewed.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
50
50
LEFT
20
20
65
70
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 in the left ear.  The 
veteran was diagnosed with sensorineural hearing loss 
bilaterally.  As with the prior private evaluation, this 
confirms he currently suffers from a hearing loss disability 
per § 3.385.



In December 2003, the veteran received more private 
audiometric testing, where pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
60
45
LEFT
15
20
65
65
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 in the left ear.  Based 
upon this evaluation, the audiologist found mild 
sensorineural hearing loss, decreasing to severe levels for 
high frequencies bilaterally.  Speech receptions thresholds 
were consistent with pure tone findings and word recognition 
was moderately impaired bilaterally.  The responses were 
found to be consistent and reliable.  This evaluation report 
serves as additional evidence that the veteran has a current 
hearing loss disability according to the requirements of 
§ 3.385.

The determinative issue, then, is whether there is competent 
evidence linking the current left ear hearing loss disability 
to service - including, especially, to the noise exposure 
and resulting acoustic trauma the veteran presumably 
experienced during his combat tour in Vietnam.

Unfortunately, though, based on the evidence of record, while 
it is clear the veteran currently has a left ear hearing loss 
disability for VA compensation purposes, it is equally 
apparent there is no objective evidence of left ear hearing 
loss in service or for many years thereafter.

The lack of evidence of hearing loss in service or for many 
years thereafter is not an absolute bar to granting service 
connection for the hearing loss in this ear, however, 
provided there is a competent opinion etiologically linking 
the hearing loss to the claimed acoustic trauma in service.  
See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But the 
preponderance of competent medical evidence demonstrates no 
link between the veteran's current left ear hearing loss and 
his military service.

The record includes divergent medical opinions regarding the 
etiology of the veteran's claimed condition.  In a private 
opinion, received in January 2004, J.S., M.D., stated the 
veteran was an infantryman exposed to combat, and that the 
acoustic trauma he sustained during service was "at least 
[as] likely as not the onset of his current hearing loss."  
Dr. J.S. then restated there is a relationship between the 
veteran's current hearing loss and noise exposure in service.

Conversely, following the veteran's August 2003 VA 
examination, the examiner pointed out the veteran had normal 
hearing on audiometric testing at discharge.  The examiner, 
who is an audiology chief, then went on to conclude that "it 
is less likely than not" the veteran's current hearing loss 
relates to noise exposure in service.  In a February 2004 
addendum, this same examiner reviewed the claims file and 
noted the veteran's left ear frequency-specific testing at 
separation revealed no high frequency hearing change 
suggesting damage caused by noise.  The examiner noted that 
noise-induced hearing loss is not progressive, and that 
hearing levels do not change when noise exposure is no longer 
present.  She opined, therefore, that any change in post-
service hearing would be more likely attributable to 
civilian factors or aging.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, there are legitimate 
reasons for favoring the VA examiner's opinion over the 
private doctor's to the contrary.



The August 2003 VA examiner, on the basis of a detailed 
audiometric examination as well as a review of the veteran's 
claims file, determined the left ear hearing loss condition 
was not attributable to service.  The February 2004 addendum 
to the examination included the audiologist's comprehensive 
review of the claims file and, notably, the private 
physician's opinion itself, is of greatest contribution to 
the probative value of this opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (discussing access of examining 
physician to the veteran's claims file as key factor in 
evaluating the probative value of a medical opinion).  The VA 
audiologist noted no demonstrated left ear hearing loss at 
discharge and discussed the non-progressive nature of this 
disability - in the process citing other notable factors 
(civilian life, including work as a railroad engineer, and 
simple aging) as the more likely causes of the veteran's 
hearing loss.

The Board is aware of the VA audiologist's erroneous legal 
conclusion regarding the veteran's right ear hearing loss, 
and this will be addressed below.  However, the left ear is 
distinguishable because there is no evidence of left ear 
hearing loss in service or for many years thereafter, and 
this was properly considered by the VA audiologist in the 
August 2003 examination and the February 2004 addendum.

By contrast, the January 2004 private doctor did not have 
access to the claims file and did not discuss the veteran's 
relevant medical history, apart from combat-related acoustic 
trauma which is not the dispositive issue in this case since 
the Board is conceding this.  Given the basis of the VA 
audiologist's contrary opinion in both the record and the 
objective clinical evaluation, it should be afforded greater 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, the most probative 
evidence addressing the issue of causation is against the 
veteran's claim for a left ear hearing loss condition related 
to service.



During his June 2004 hearing, the veteran contended that his 
experience as a light weapons infantryman and as a drill 
sergeant exposed him to explosions and gunfire.  He indicated 
that he was involved in numerous firefights, and he stated 
that he had no doubts those experiences affected his hearing.  
He further added that he was not provided audiometric testing 
at discharge and was not given hearing protection.

Keep in mind, though, the Board readily concedes the veteran 
was exposed to loud noise during his combat tour in Vietnam 
and no doubt in the other capacities alleged (whether as a 
drill sergeant, while training, etc.).  And regardless of 
whether hearing protection was worn, to prevent injury, there 
is no objective indication of hearing loss in his left ear at 
the time of his military discharge evaluation or even for 
many ensuing years.  Furthermore, his contentions about the 
etiology of his current condition, however strong and 
sincerely believed, simply cannot constitute competent 
medical evidence.  Espiritu, supra.  Without medical evidence 
of left ear hearing loss in service or for many years 
thereafter, and considering the preponderance of competent 
medical evidence shows no relationship between his current 
left ear hearing loss disability and service, a finding of 
service connection for left ear hearing loss is not 
warranted.  The benefit-of-the-doubt doctrine does not apply 
when, as here, the preponderance of the evidence is 
unfavorable.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Allen v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2. Right Ear Hearing Loss

Evaluating the above medical evidence, the Board finds that 
neither of the medical opinions in this case provides ideal 
evidence to establish or negate service connection for 
hearing loss as it relates to the right ear specifically.  
The private physician's opinion, while very favorable to the 
veteran's claim, was not based on an objective review of the 
available evidence and did not provide any rationale or other 
support for the opinion.  On the other hand, the VA 
audiologist did review the record and provided a medical 
statement that the veteran's right ear hearing loss was 
present, but did not reach a level consistent with hearing 
loss.  


VA law and regulations state otherwise, and while the veteran 
may not have had an actual hearing loss "disability" for VA 
rating purposes when discharged from the military in January 
1973, the combination of his presumed acoustic trauma during 
service (in a combat environment) and the presence of some 
hearing loss in service, however slight (and even if not then 
sufficient to satisfy the requirements of § 3.385), are 
nonetheless probative evidence in support of his claim.

The veteran's right ear hearing loss at discharge for the 
2000 hertz frequency was 35 decibels, and 30 decibels at 4000 
hertz.  This is clear evidence of hearing loss, even if it 
would not establish a hearing loss disability presently 
according to § 3.385.  And this shortcoming is remedied 
because all recent private and VA audiometric evidence 
confirms the veteran now has sufficient hearing loss in his 
right ear to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual disability by VA 
standards.  Moreover, even considering the disparity between 
the VA and private opinions, when the evidence favorable to 
this claim is considered collectively, it certainly makes it 
at least as likely as not the veteran's current right ear 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  The presence of 
chronic right ear hearing loss in service, coupled with a 
current chronic right ear hearing loss disability warrants a 
finding of service connection.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for left ear hearing loss is denied.

But service connection for right ear hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


